 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA

11
     SCOTT NORDBYE,                                    Case No. 1:19-cv-00940-DAD-SAB
12
                    Plaintiff,           ORDER REQUIRING DEFENDANT
13                                       MOUNTAIN LION ACQUISITIONS INC.
          v.                             TO SHOW CAUSE IN WRITING WHY
14                                       MONETARY SANCTIONS SHOULD NOT
     MOUNTAIN LION ACQUISITIONS INC., et ISSUE FOR FAILURE TO COMPLY WITH
15   al.,                                ORDER SETTING MANDATORY
                                         SCHEDULING CONFERENCE
16            Defendants.
                                         DEADLINE: SEPTEMBER 23, 2019
17
                                                       (ECF Nos. 3, 17)
18

19         On July 10, 2019, the Court issued an order setting a mandatory scheduling conference

20 for September 24, 2019. (ECF No. 3.) Pursuant to the order setting the mandatory scheduling

21 conference, the parties were ordered to file a joint scheduling report one full week prior to the

22 scheduling conference. (ECF No. 3 at 2.) On September 1, 2019, a joint scheduling report was

23 filed which contained responses from Plaintiff and Defendant Trans Union, LLC, however, the

24 joint scheduling report signifies that the parties were unable to obtain responses from Defendant

25 Mountain Lion Acquisitions, Inc. (“Mountain Lion”), and the report contains no information

26 from Defendant Mountain Lion. (ECF No. 17.)
27 ///

28 ///


                                                   1
 1          The order setting the mandatory scheduling conference contains the following

 2 information regarding the failure by a party to participate in drafting the joint scheduling report:

 3          If any party fails to participate in preparing the Joint Scheduling Report, the
            non−offending party shall detail the party’s effort to get the offending party to
 4          participate in the Joint Scheduling Report. The non−offending party shall still file
            the report one (1) full week prior to the Mandatory Scheduling Conference and
 5          shall list the non−offending party’s proposed dates. Absent good cause, the dates
            proposed by the non−offending party will be presumed to be the dates offered by
 6          the parties. The offending party may be subject to sanctions, including monetary
            sanctions to compensate the non−offending party’s time and effort incurred in
 7          seeking compliance with this Scheduling Order.
 8 (ECF No. 3 at 2.) Further, Local Rule 110 provides that “[f]ailure of counsel or of a party to

 9 comply with these Rules or with any order of the Court may be grounds for imposition by the

10 Court of any and all sanctions . . . within the inherent power of the Court.” The Court has the

11 inherent power to control its docket and may, in the exercise of that power, impose sanctions

12 where appropriate. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000). The

13 Court shall require Defendant Mountain Lion to show cause why monetary sanctions should not

14 issue for the failure to participate in the filing of the joint scheduling report.

15          Accordingly, IT IS HEREBY ORDERED that Defendant Mountain Lion shall show

16 cause in writing on or before September 23, 2019, why monetary sanctions should not issue for

17 the failure to participate in the filing of the joint scheduling report as required by the July 10,

18 2019 order setting the mandatory scheduling conference. Failure to comply with this order will

19 result in the issuance of sanctions.
20
     IT IS SO ORDERED.
21

22 Dated:      September 18, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                       2
